


 

EXHIBIT 10.16

 

PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

AMENDMENT

 

This Amendment (this “Amendment”), made effective as of the Amendment Effective
Date set forth in the signature block below, amends the UltraDirect Pricing
Schedule dated August 8, 2007 (the “UD Pricing Schedule”), the Commission
Processing Pricing Schedule dated August 8, 2007 (the “Commission Processing
Pricing Schedule”), and related Schedules (collectively, the “Schedules”) by and
between Pegasus Solutions, Inc. (“Pegasus”) and Orbitz Worldwide, LLC
(“Customer”), in the manner and to the extent set forth below.  Capitalized
terms used herein and not otherwise defined, shall have the meaning attributed
to them in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Schedules as follows:

 

A.            The table in Section 3(a) of the UD Pricing Schedule is hereby
deleted and replaced with the following:

 

Look to Book Ratio

 

Reduction in Net Reservation
Fee Payable by Pegasus to
Customer
(Effective Date through
 9/30/2007)

 

Reduction in Net Reservation
Fee Payable by Pegasus to
Customer
(10/1/2007 through
 December 31, 2007)

 

1,001:1  but not more than 1,300:1

 

(***

)

(***

)

1,301:1  but not more than 1,600:1

 

(***

)

(***

)

More than 1,600:1

 

(***

)

(***

)

 

B.            Section 1(a) of the Commission Processing Pricing Schedule is
hereby deleted and replaced with the following:

 

Pricing Schedule Effective Date means October 1, 2007.

 

C.            Pegasus shall use best efforts to ensure that all reports and
payments due under the terms of the Ultra Direct and Commission Processing
Schedules will be broken out by Customer Affiliate as follows:

 

i.                  For all fees due under the Commission Processing Service
Schedule, statements to Customer showing these fees shall be broken out for each
of the following Affiliates: Orbitz, LLC, Trip Network, Inc. (dba
Cheaptickets.com), eBookers Ltd, Neat Group Corporation and Flairview Travel Pty
Ltd.  Customer will deliver IATA numbers for each Affiliate, which will allow
Pegasus to create individual payment locations per Affiliate from which these
statements will be generated.

 

 

--------------------------------------------------------------------------------


 

ii.               All commission payments due under the Commission Processing
Schedules shall be provided separately with a detailed report for each of the
following Affiliates as applicable: Orbitz, LLC, Trip Network, Inc. (dba
Cheaptickets.com), eBookers Ltd, Neat Group Corporation and Flairview Travel Pty
Ltd.  Customer will deliver IATA numbers for each Affiliate, which will allow
Pegasus to create individual payment locations per Affiliate from which these
payments will be generated.

 

iii.            Reports which calculate Look To Book ratios due under the Ultra
Direct Schedules shall be provided separately for each of the following
Affiliates as applicable: Orbitz, LLC, Trip Network, Inc. (dba
Cheaptickets.com), eBookers Ltd, Neat Group Corporation and Flairview Travel Pty
Ltd.  Customer will cooperate with Pegasus to ensure separate SGA codes are
established for each affiliate, which will allow Pegasus to measure looks and
books per SGA code from which these reports will be generated.  Notwithstanding
such reporting requirements or anything herein to the contrary, reductions to
Net Reservation Fees and Infrastructure Support Fees shall be based on the
aggregate Look to Book Ratio for all Customer channels.

 

D.            Pegasus shall cooperate with Customer and use best efforts to
ensure that Customer avoids distribution and generating reservations for
non-revenue generating (i.e. non-commissionable) rates.

 

E.            This Amendment constitutes an amendment of the Schedules and,
except as expressly amended, modified or supplemented in this Amendment, all
other provisions of the Schedules shall remain in full force and effect.  In the
event of a conflict between this Amendment and the Schedules, this Amendment
shall govern.

 

F.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

PEGASUS SOLUTIONS, INC.

 

ORBITZ WORLDWIDE, LLC

 

 

 

 

 

By:

/s/ Michael H. Kistner

 

By:

/s/ Seth Brody

 

 

 

 

 

Name:

Michael H. Kistner

 

Name:

Seth Brody

 

 

 

 

 

Title:

Exec VP & COO

 

Title:

GVP, Operations

 

 

 

 

 

Date:

Jan 17, 2008

 

Amendment Effective Date:

1/16/08

 

 

 

--------------------------------------------------------------------------------

 
